Citation Nr: 0211838	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-09 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a kidney disorder, 
claimed as possible kidney stone, cyst, and/or damage from 
hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


REMAND

The veteran had active duty from June 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied reopening the claim for 
service connection for residuals of a left knee injury and 
denied service connection for hypertension, a kidney 
disorder, migraine headaches, and bilateral hearing loss.

The veteran was scheduled for a hearing before a traveling 
section of the Board on February 8, 2002, and failed to 
appear.  A February 4, 2002, VA Form 119, Report of Contact, 
shows that the veteran had called to inform VA that he would 
be unable to attend the hearing.  In March 2002, the veteran 
submitted a request to have a hearing rescheduled, which was 
granted by the Board in April 2002.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule a hearing before a 
traveling section of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


